6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 1 of 10




                                   20-CV-18-KEW
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 2 of 10
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 3 of 10
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 4 of 10
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 5 of 10
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 6 of 10
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 7 of 10
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 8 of 10
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 9 of 10
6:20-cv-00018-KEW Document 2 Filed in ED/OK on 01/16/20 Page 10 of 10
